              Case 3:19-cv-02406-RS Document 10 Filed 08/26/19 Page 1 of 2



 1 Benjamin Heikali (SBN 307466)
   FARUQI & FARUQI, LLP
 2 10866 Wilshire Boulevard, Suite 1470
   Los Angeles, CA 90024
 3 Telephone: (424) 256-2884
   Facsimile: (424) 256-2885
 4 E-mail: bheikali@faruqilaw.com

 5 [Additional Counsel in Signature Page]

 6 Attorney for Plaintiff David Thornton

 7

 8                          UNITED STATES DISTRICT COURT
 9                    FOR THE NORTHERN DISTRICT OF CALIFORNIA

10
     DAVID THORNTON, Individually and on
11   Behalf of All Others Similarly Situated,
                                                Civil Action No. 3:19-cv-02406-RS
12                        Plaintiff,
                                                NOTICE OF VOLUNTARY
13                                              DISMISSAL
            v.
14
     MELLANOX TECHNOLOGIES LTD.,
15   IRWIN B. FEDERMAN, EYAL
     WALDMAN, STEVE SANGHI, AMAL
16
     M. JOHNSON, UMESH PADVAL,
17   GLENDA MARY DORCHAK, JACK R.
     LAZAR, DR. DAVID PERLMUTTER,
18   GREGORY L. WATERS and JON A.
     OLSEN,
19

20                        Defendants.

21

22

23

24

25

26

27

28
                                                                              3:19-cv-02406-RS
                              NOTICE OF VOLUNTARY DISMISSAL
               Case 3:19-cv-02406-RS Document 10 Filed 08/26/19 Page 2 of 2



 1          In accordance with Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff David

 2 Thornton, by counsel, hereby gives notice that he is dismissing all claims in the above-referenced

 3 matter, with prejudice to himself and without prejudice as to all others similarly situated. Because

 4 this notice of dismissal is being filed with the Court before service by defendants of either an

 5 answer or a motion for summary judgment, Plaintiff’s dismissal of the Action is effective upon the

 6 filing of this notice.

 7   DATED: August 26, 2019                           Respectfully submitted,

 8                                                    FARUQI & FARUQI, LLP
 9   OF COUNSEL:                                      /s/ Benjamin Heikali
                                                      Benjamin Heikali SBN 307466
10   FARUQI & FARUQI, LLP                             10866 Wilshire Boulevard, Suite 1470
     Nadeem Faruqi                                    Los Angeles, CA 90024
11   James M. Wilson, Jr.                             Telephone: 424-256-2884
     685 Third Avenue, 26th Floor                     Facsimile: 424-256-2885
12   New York, NY 10017                               E-mail: bheikali@faruqilaw.com
     Tel: 212-983-9330
13   Fax: 212-983-9331                                Counsel for Plaintiff
     Email: nfaruqi@faruqilaw.com
14   Email: jwilson@faruqilaw.com
15   Counsel for Plaintiff
16

17

18

19

20

21

22

23

24

25

26

27

28

                                              1                                        3:19-cv-02406-RS
                                NOTICE OF VOLUNTARY DISMISSAL
